 
Exhibit 10.7






C-BOND SYSTEMS, LLC
RESTRICTED UNITS AWARD AGREEMENT


This RESTRICTED UNITS AWARD AGREEMENT (the "Agreement") is made as of [         
         ] (the "Grant Date"), between C-Bond Systems, a Texas limited liability
company (the "Company"), and [                     ] (the "Grantee").
Background Information
A. The Company has granted to the Grantee an award of [                ]
restricted common unitsCommon Units (the "Common Units"), of the Company (the
"Award").
B. The Company and the Grantee are entering into this Agreement in order to
evidence the Award, which shall be governed in all respects by the terms and
provisions hereof.
C. The Grantee desires to accept the Award grant and agrees to be bound by the
terms and conditions of this Agreement.
Agreement
1. Restricted Units. Subject to the terms and conditions provided in this
Agreement, the Company hereby grants to the Grantee [               ] Common
Units (the "Restricted Units") as of the Grant Date. The extent to which the
Grantee's rights and interest in the Restricted Units becomes vested and
non-forfeitable shall be determined in accordance with the provisions of
Sections 2 and 3 of this Agreement.
2. Vesting. Except as may be otherwise provided in Section 3 of this Agreement,
the vesting of the Grantee's rights and interest in the Restricted Units shall
be determined in accordance with this Section 2. The Grantee's rights and
interest in the Restricted Units shall become fully vested and non-forfeitable
on May 1, 2019, subject to adjustment by mutual agreement of the Company's
Managing Members or Board of Directors and the Grantee, provided that (1) the
Company does not terminate the employment of the Grantee for cause prior to May
1, 2019, with said cause being defined as a conviction of a felony or Grantee's
being prevented from providing services hereunder as a result of Grantee's
violation of any law, regulation and/or rule.; or (2) Grantee resigns prior to
the vesting date set forth above.


  3. Change in Control. In the event of a Change in Control (as defined below),
Restricted Units that is not yet vested on the date such Change in Control is
determined to have occurred shall become fully vested on the date such Change in
Control is determined to have occurred.  A "Change in Control" means the
happening of any of the following: (i) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any "person" as such term is used in Section 13(d) and 14(d) of the
Exchange Act of 1934, as amended (the "Exchange Act") (other than any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company's then
outstanding securities entitled generally to vote in the election of the Board
of Directors (other than the occurrence of any contingency); (ii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation or entity, which is consummated, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iii) the effective date of a complete
liquidation of the Company or the consummation of an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
which in both cases are approved by the stockholders of the Company as may be
required by law.   Notwithstanding the foregoing, the merger of the Company and
a subsidiary of WestMountain Alternative Energy, Inc. shall not be a Change of
Control.
 
 
Exhibit 10.7 -- Page 1

--------------------------------------------------------------------------------


 
4. Restrictions on Transfer; Legending of Shares. Until such time as any share
of Restricted Units becomes vested pursuant to Section 2 or Section 3 of this
Agreement, the Grantee shall not have the right to make or permit to occur any
transfer, pledge or hypothecation of all or any portion of the Restricted Units,
whether outright or as security, with or without consideration, voluntary or
involuntary. Any transfer, pledge or hypothecation not made in accordance with
this Agreement shall be deemed null and void. The certificate evidencing the
Restricted Units shall contain a legend in substantially the following form:
 
"The common units evidenced by this certificate are subject to restrictions on
transfer set forth in the Restricted Units Award Agreement, dated [           
], between C-Bond Systems, LLC (the "Company") and [                 ], a copy
of which may be obtained from the Company at its principal executive offices."
 
"The Common Units of the Company represented hereby have not been registered
under the Securities Act of 1933, as amended, or applicable state securities
laws and may not be transferred, pledged, hypothecated or otherwise disposed of
in the absence of an effective registration statement covering such shares under
that Act and any applicable state securities laws, unless, in the opinion of
counsel satisfactory to the Company, an exemption from registration thereunder
is available."

5. Forfeiture. The Grantee shall forfeit all of his rights and interest in the
Restricted Units if the Grantee resigns prior to the vesting date defined in
paragraph 2 OR is terminated for cause, as defined in 2 above.  In the event the
Grantee's employment is terminated for any other reason, the Restricted Units
will continue to vest in accordance with Section 2 and/or Section 3 of this
Agreement.
6. Shares Held by Custodian; Rights to Dividends and Voting Rights. The Grantee
hereby authorizes and directs, at the Grantee's option, the Company to deliver
any common unit certificate issued by the Company to evidence the award of
Restricted Units to the Secretary of the Company or such other officer of the
Company (other than the Grantee) as may be designated by the Company's Board of
Directors or the Compensation Committee of such Board (the "Share Custodian") to
be held by the Share Custodian until the Restricted Units becomes fully vested
in accordance with Section 2 or Section 3 of this Agreement. When the Restricted
Units becomes vested, the Share Custodian shall deliver to the Grantee (or his
beneficiary in the event of death) a certificate representing the vested
Restricted Units (which then will be unrestricted) and may delete the first
paragraph of the legend set forth in Section 4 above. The Grantee hereby
irrevocably appoints the Share Custodian, and any successor thereto, as the true
and lawful attorney-in-fact of the Grantee with full power and authority to
execute any stock transfer power or other instrument necessary to transfer the
Restricted Units to the Company, or to transfer the Restricted Units to the
Grantee on an unrestricted basis upon vesting, pursuant to this Agreement, in
the name, place, and stead of the Grantee. The term of such appointment shall
commence on the Grant Date and shall continue until the Restricted Units becomes
vested or is forfeited. During the period that the Share Custodian holds the
Restricted Units subject to this Section 6, the Grantee shall be entitled to all
rights applicable to Common Units of the Company not so held, including the
right to vote and receive dividends, but provided, however, in the event of
(i) any change in the Common Units of the Company by reason of any unit
dividend, spin-off, split-up, spin-out, recapitalization, merger, consolidation,
reorganization, combination or exchange of units or (ii) any distribution of
Common Units or other securities of the Company in respect of such Common Units,
the Grantee agrees that any certificate representing  such additional Common
Units or other securities of the Company issued as a result of any of the
foregoing shall be delivered to the Share Custodian and shall be subject to all
of the provisions of this Agreement as if initially received hereunder.
7. Tax Consequences. Upon the occurrence of a vesting event specified in
Section 2 or Section 3 above, the Grantee is responsible for all federal, state,
local or foreign income and social insurance withholding taxes imposed by reason
of the vesting of the Restricted Units.
The Grantee understands that the Grantee may elect to be taxed at the Grant Date
rather than when the Restricted Units becomes vested by filing with the Internal
Revenue Service an election under section 83(b) of the Internal Revenue Code of
1986, as amended (the "Code"), within thirty (30) days from the Grant Date. The
Grantee acknowledges that it is the Grantee's sole responsibility, and not the
Company's responsibility, to timely file the Code section 83(b) election with
the Internal Revenue Service if the Grantee intends to make such an election.
Grantee agrees to provide written notification to the Company if the Grantee
files a Code section 83(b) election.
8. No Effect on Employment. Nothing in this Agreement shall confer upon the
Grantee the right to continue in the employment of the Company or affect any
right which the Company may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee or this Agreement.
 
 
Exhibit 10.7 -- Page 2

--------------------------------------------------------------------------------

 
 
9. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas, without regard to any applicable conflicts
of law. By accepting this Award, the Grantee irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
Texas or of the United States of America, in each case located in Harris County,
Texas, for any litigation arising out of or relating to this Agreement (and
agrees not to commence any litigation relating thereto except in such courts).
The Grantee also irrevocably and unconditionally waives any objection to the
laying of venue of any litigation arising out of or related to this Award in the
courts of the State of Texas or of the United States of America, in each case
located in Harris County, Texas, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum.
10. Successors. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.
11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
12. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day; (c) three
(3) business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:
If to the Company:
C-Bond Systems, LLC
6035 South Loop East
Houston, TX 77033


If to Grantee:
[                    ]
[                    ]
[                    ]


13. Entire Agreement.  This Agreement expresses the entire understanding and
agreement of the parties hereto with respect to the terms and conditions of this
Award.
14. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.
 
15. Additional Acknowledgements. By their signatures below (including electronic
signatures), the Grantee and the Company agree that the Restricted Units are
granted under and governed by the terms and conditions of this Agreement.
Grantee has reviewed the terms of this Agreement, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Compensation Committee of the Company's Board of Directors upon any questions
relating to this Agreement.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date set forth above.  
 
C-BOND SYSTEMS, LLC
 
By:
 
GRANTEE:
 
 
 

 
 
Exhibit 10.7 -- Page 3

--------------------------------------------------------------------------------